Exhibit 10.4

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”), made this __ of August, 2019 is
entered into by Tetraphase Pharmaceuticals, Inc., a Delaware corporation with
its principal place of business at 480 Arsenal Way, Watertown, MA 02462 (the
“Company”), and Guy Macdonald (the “Consultant”).

INTRODUCTION

The Company desires to retain the services of the Consultant and the Consultant
desires to perform certain services for the Company.  In consideration of the
mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties hereto, the parties agree as follows:

1.Services.  Effective August 1, 2019, the Consultant agrees to perform such
consulting, advisory and related services to and for the Company as may be
reasonably requested from time to time by the Company, including, but not
limited to, the services specified on Schedule A to this Agreement.  The
Consultant shall, at the reasonable request of the Company, perform such
services at such locations as the Company may designate. The Consultant shall
not subcontract or delegate any of its obligations hereunder to any third party.

2.Term.  This Agreement shall commence on the date hereof and shall continue
until December 15, 2019 (such period, as it may be extended, being referred to
as the “Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 4.

3.Compensation.

3.1Consulting Fees.  The consultant shall submit to the Company monthly
statement, in a form satisfactory to the Company, of services performed for the
Company in the previous month. The Company shall pay to the Consultant
consulting fees of $500.00 per/hour of services actually performed and invoiced
with 30 days after receipt of a monthly statement.

3.2Reimbursement of Expenses.  The Company shall reimburse the Consultant for
all reasonable and necessary expenses incurred or paid by the Consultant in
connection with, or related to, the performance of his services under this
Agreement.  The Consultant shall submit to the Company itemized monthly
statements, in a form satisfactory to the Company, of such expenses incurred in
the previous month.  The Company shall pay to the Consultant amounts shown on
each such statement within 30 days after receipt thereof.

3.3Acceleration of Restricted Stock Units.  On December 15, 2019, the Company
shall accelerate the vesting of  any and all then unvested restricted stock
units (“RSUs”) and earned but unvested performance restricted stock units
(“PRSUs”) held by the Consultant (and deliver to the Consultant one share of
Common Stock for each RSU and PRSU that has become vested, subject to the sale
of such Common Stock in accordance with Schedule A to the respective RSU
Agreement(s) and PRSU Agreement(s) (Automatic Sales Instructions)

--------------------------------------------------------------------------------

 

entered into by the Consultant in connection with the execution of the RSU
Agreements for such RSUs and the PRSU Agreements for such PRSUs; provided, that
(1) the Consultant is serving as a consultant to the Company hereunder as of
such date and (2) the Consultant has not revoked or breached that certain
separation agreement entered between the Consultant and the Company (the
“Separation Agreement”) .  Notwithstanding the foregoing, in the event the
Company terminates the Consultation Period in accordance with the provisions of
Section 4 prior to December 15, 2019 without cause and the Consultant has not
revoked or breached the Separation Agreement, then on December 15, 2019, the
Company shall accelerate  the vesting of  any and all then unvested RSUs and
earned but unvested PRSUs held by the Consultant (and deliver to the Consultant
one share of Common Stock for each RSU and each PRSU that has become vested,
subject to the sale of such Common Stock in accordance with Schedule A to the
RSU Agreement(s) and PRSU Agreement(s) (Automatic Sales Instructions) entered
into by the Consultant in connection with the execution of the  RSU Agreements
for such RSUs and the PRSU Agreements for such PRSUs.  

3.4No Other Benefits.  The Consultant shall not be entitled to any benefits,
coverages or privileges, including, without limitation, social security,
unemployment, medical or pension payments, made available to employees of the
Company.

4.Termination.  Either party may, without prejudice to any right or remedy it
may have due to any failure of the other party to perform its obligations under
this Agreement, terminate the Consultation Period upon 30 days’ prior written
notice to the other party.  In the event of such termination, the Consultant
shall be entitled to payment for services performed and expenses paid or
incurred prior to the effective date of termination, subject to the limitation
on reimbursement of expenses set forth in Section 3.2.  Such payments shall
constitute full settlement of any and all claims of Consultant related to the
services performed hereunder.  Notwithstanding the foregoing, the Company may
terminate the Consultation Period, effective immediately upon receipt of written
notice, if the Consultant breaches or threatens to breach any provision of
Section 6.

5.Cooperation.  The Consultant shall use his best efforts in the performance of
his obligations under this Agreement.  The Company shall provide such access to
its information and property as may be reasonably required in order to permit
the Consultant to perform his obligations hereunder.  The Consultant shall
cooperate with the Company’s personnel, shall not interfere with the conduct of
the Company’s business and shall observe all rules, regulations and security
requirements of the Company concerning the safety of persons and property.

6.Inventions and Proprietary Information.

6.1Inventions.

(a)All inventions, discoveries, computer programs, data, technology, designs,
innovations and improvements (whether or not patentable and whether or not
copyrightable) which are made, conceived, reduced to practice, created, written,
designed or developed by the Consultant, solely or jointly with others and
whether during normal business hours or otherwise, (i) during the Consultation
Period if related to the business of the Company or (ii) after the Consultation
Period if resulting or directly derived from Proprietary Information

2

--------------------------------------------------------------------------------

 

(as defined below) (collectively, “Inventions”), shall be the sole property of
the Company.  The Consultant hereby assigns to the Company all Inventions and
any and all related patents, copyrights, trademarks, trade names, and other
industrial and intellectual property rights and applications therefor, in the
United States and elsewhere and appoints any officer of the Company as his duly
authorized attorney to execute, file, prosecute and protect the same before any
government agency, court or authority.  Upon the request of the Company and at
the Company’s expense, the Consultant shall execute such further assignments,
documents and other instruments as may be necessary or desirable to fully and
completely assign all Inventions to the Company and to assist the Company in
applying for, obtaining and enforcing patents or copyrights or other rights in
the United States and in any foreign country with respect to any Invention.  The
Consultant also hereby waives all claims to moral rights in any Inventions.

(b)The Consultant shall promptly disclose to the Company all Inventions and will
maintain adequate and current written records (in the form of notes, sketches,
drawings and as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention.  Such written
records shall be available to and remain the sole property of the Company at all
times.

(c)The Consultant hereby waives all claims to moral rights in any Inventions to
the extent that the Consultant can do so under applicable law.  To the extent
such moral rights cannot be assigned under applicable law and to the extent the
following is allowed by the laws in the various countries where moral rights
exist, the Consultant hereby waives irrevocably and unconditionally in favor of
Company such moral rights and consents to any action of Company that would
violate such moral rights in the absence of such consent.  the Consultant agrees
to confirm any such waivers and consents from time to time as requested by
Company.

6.2Proprietary Information.

(a)The Consultant acknowledges that his relationship with the Company is one of
high trust and confidence and that in the course of his service to the Company
he will have access to and contact with Proprietary Information.  The Consultant
agrees that he will not, during the Consultation Period or at any time
thereafter, disclose to others, or use for his benefit or the benefit of others,
any Proprietary Information or Invention.

(b)For purposes of this Agreement, Proprietary Information shall mean, by way of
illustration and not limitation, all information (whether or not patentable and
whether or not copyrightable) owned, possessed or used by the Company,
including, without limitation, any Invention, formula, vendor information,
customer information, apparatus, equipment, trade secret, process, research,
report, technical data, know-how, computer program, software, software
documentation, hardware design, technology, marketing or business plan,
forecast, unpublished financial statement, budget, license, price, cost and
employee list that is communicated to, learned of, developed or otherwise
acquired by the Consultant in the course of his service as a consultant to the
Company.

(c)The Consultant’s obligations under this Section 6.2 shall not apply to any
information that (i) is or becomes known to the general public under
circumstances

3

--------------------------------------------------------------------------------

 

involving no breach by the Consultant or others of the terms of this Section
6.2, (ii) is generally disclosed to third parties by the Company without
restriction on such third parties, or (iii) is approved for release by written
authorization of an authorized representative of the Company.

(d)Upon termination of this Agreement or at any other time upon request by the
Company, the Consultant shall promptly deliver to the Company all records,
files, memoranda, notes, designs, data, reports, price lists, customer lists,
drawings, plans, computer programs, software, software documentation, sketches,
laboratory and research notebooks and other documents (and all copies or
reproductions of such materials) relating to the business of the Company.

(e)The Consultant represents that his retention as a consultant with the Company
and his performance under this Agreement does not, and shall not, breach any
agreement that obligates him to keep in confidence any trade secrets or
confidential or proprietary information of his or of any other party or to
refrain from competing, directly or indirectly, with the business of any other
party.  The Consultant shall not disclose to the Company any trade secrets or
confidential or proprietary information of any other party.

(f)The Consultant acknowledges that the Company from time to time may have
agreements with other persons or with the United States Government, or agencies
thereof, that impose obligations or restrictions on the Company regarding
inventions made during the course of work under such agreements or regarding the
confidential nature of such work.  The Consultant agrees to be bound by all such
obligations and restrictions that are known to him and to take all action
necessary to discharge the obligations of the Company under such agreements.

6.3Remedies.  The Consultant acknowledges that any breach of the provisions of
this Section 6 shall result in serious and irreparable injury to the Company for
which the Company cannot be adequately compensated by monetary damages
alone.  The Consultant agrees, therefore, that, in addition to any other remedy
it may have, the Company shall be entitled to enforce the specific performance
of this Agreement by the Consultant and to seek both temporary and permanent
injunctive relief (to the extent permitted by law) without the necessity of
proving actual damages.

7.Independent Contractor Status.  The Consultant shall perform all services
under this Agreement as an “independent contractor” and not as an employee of
the Company.  

8.Insider Trading.  The parties acknowledge that the United States securities
laws generally prohibit any person who has received from an issuer material
non-public information from purchasing or selling securities of such issuer on
the basis of such information or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

9.Notices.  All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at

4

--------------------------------------------------------------------------------

 

the address shown above, or at such other address or addresses as either party
shall designate to the other in accordance with this Section 9.

10.Pronouns.  Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa.

11.Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior agreements and understandings, whether
written or oral, relating to the subject matter of this Agreement.

12.Amendment.  This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Consultant.

13.Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the laws of the Commonwealth of Massachusetts.

14.Successors and Assigns.  This Agreement shall be binding upon, and inure to
the benefit of, both parties and their respective successors and assigns,
including any corporation with which, or into which, the Company may be merged
or which may succeed to its assets or business, provided, however, that the
obligations of the Consultant are personal and shall not be assigned by him.

 

15.Miscellaneous.

15.1No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.

15.2The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

15.3In the event that any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

TETRAPHASE PHARMACEUTICALS, INC.

By:____________________________

Title:___________________________

 

CONSULTANT

_______________________________
Guy Macdonald




6

--------------------------------------------------------------------------------

 

SCHEDULE A

Services

Consulting services to, including but not limited to, the services set forth
below and any other services mutually agreed to by the parties; provided that
such services shall not exceed, on average, more than 8 hours per week or 20
hours in any given calendar month.

 

 

1.

Provide mentoring support to new CEO

 

2.

Provide expert advice on business development and other activities

 

7